Title: To Alexander Hamilton from William Short, 25 April 1792
From: Short, William
To: Hamilton, Alexander



Sir
Paris April 25. 1792

I had the honor of writing to you on the 22d. & then informed you that I was the next day to have a meeting with the Minister of the Marine by his desire in order to terminate the mode of carrying into execution the measure agreed on of furnishing 800,000 dollars in America for the purchase of supplies for S. Domingo. I considered the business as so far fixed that I thought it proper to give you that previous notice that you might commence your draughts on Amsterdam in order to have the sum at your disposition in America. At our meeting the next day, after my letter had been sent off by the post, it was suggested to the minister by one of his assistants that having already recieved advice that bills would arrive from S. Domingo to the amount of twelve millions of livres, it would be proper to submit the matter to the assembly to know whether their intention still was that the six millions voted should be exclusive of the twelve millions which the colony had drawn for. The minister considered this as indispensable for prudence sake, but told me he was absolutely sure that the decree for the six millions would remain untouched. In this situation of the business therefore I send this letter after my last in hopes of its overtaking it in London, merely to make you acquainted with the circumstance, that your draughts for the 800,000 dollars may be suspended until the present delay shall be removed of which you will be immediately informed.
I thought it right that no appearance of delay on the part of the U.S. should be shewn in this business, & have recieved the thanks of the minister for our readiness to comply with the wishes of France for the relief of so important a colony. But as there still remained some difficulty between the department of marine & the commissaries of the treasury, arising probably from a kind of rivality or misunderstanding & as the application to the assembly would necessarily take up some days during which I had every reason to believe that Mr. Morris would arrive here, I observed to the minister that it wd. be more agreeable to me under those circumstances that the matter should be finally settled by him. The affair stands thus suspended for a few days only.
I know that Mr. Morris has a full idea of the advantage resulting to the U.S. from this mode of paying a part of their debt, as he had been active in it before he was thus publicly employed; & of course that he will approve the measure. But as it is possible he may have some other plan for carrying it into execution, I cannot be sorry under present circumstances, that a delay not proceeding from the U.S. should leave the subject open for him. His experience in matters of commerce may perhaps enable him to discover some other mode of remitting this money as more conducive to the public interest.
Your letters of Feb. 14. & March 5. were recieved yesterday forwarded to me from Amsterdam. The last which I have recieved before them was of Nov. 1. 91.
I have the honor to be with the most perfect respect   Sir   your most obedient & most humble servant
W Short

P.S.   It is proper to inform you that neither the Spanish debt nor that to the Farmers general have been yet touched, & that therefore the intended reclamation mentioned in your letter of March. 5. stands on whole ground. You will see by the state of the debt furnished me by the commissaries of the treasury & forwarded to you in a former letter that the government have taken on their acct. the debt to the farmers-general.
The HonbleAlexander Hamilton Secretary of the Treasury Philadelphia
